July 17, 1914. The opinion of the Court was delivered by
This is an action for a mistake in the transmission of a telegram.
The plaintiff's brother, Henry Clough, was working in a cotton mill in Walterboro, S.C. The plaintiff, W.C. Clough, lived at Newberry, S.C. Henry had a little son, Edward, who died at his father's home at Walterboro. Henry sent to the plaintiff the following telegram: "Edward is dead. Come if you can." In the transmission, the word "Walterboro" was changed to "Waterloo." The plaintiff lived beyond the delivery limits of the Newberry office, but the defendant found out that it could probably reach the plaintiff over the phone, and called W.S. Parker and asked for the plaintiff. Mr. Parker replied that he did not know where the plaintiff was just at that moment, but would send for him. In a short time the plaintiff came to the phone and received a message over the phone and went to the defendant's office and got the written message, and it was the same as the message received over the phone. The plaintiff went to Waterloo and not to Walterboro and thereby failed to attend the funeral.
The defendant made a motion for a nonsuit, for a direction of a verdict and for a new trial, all of which was refused. The judgment was for the plaintiff and the defendant appealed upon twelve exceptions. The appellant does not discuss the exceptions separately, and this Court will not.
The first question is in reference to the conversation over the phone. Both the plaintiff and Mr. Parker were allowed to testify in reference to it. Judge Shipp was exceedingly careful about the admission of the testimony of these witnesses. He did not allow the testimony until there was evidence that the message received over the phone was confirmed by the written message received at the defendant's office. That was sufficient to admit the testimony of the plaintiff. *Page 487 
Mr. Parker was allowed to state that in that conversation, properly admitted, he heard the plaintiff say into the phone that there must be a mistake in the place from which the telegram came. Mr. Parker was not an entire stranger to that conversation. Mr. Parker was called in the first instance, and then, when the plaintiff came to the phone, Mr. Parker was again called, and it was demanded of him that he would allow the charge for the telegram to be charged to his phone. It was only after Mr. Parker had assumed to pay the charge that the conversation proceeded. Mr. Parker did not testify as to what was said to the plaintiff, but the notice as to a mistake. Both statements are competent and the exceptions that raise these questions are overruled.
The next question is, was there any evidence of wilfulness? There was testimony tending to show that the attention of the defendant was called to the probable mistake in the telegram. That the mistake could easily have been discovered and corrected, and that the defendant made no effort to do so. There was evidence to support punitive damages.
Did the plaintiff use due diligence to avoid the consequences of defendant's mistake? That was a question for the jury. Doster v. Telegraph Co., 77 S.C. 61,57 S.E. 671: "While it was his duty to use reasonable diligence to prevent any damage to himself, and if he could not prevent damage altogether, to minimize it, it was for the jury and not for the Court to say whether under the circumstances the plaintiff unreasonably delayed his start."
Judgment affirmed. *Page 488